     Case 19-50102-gs       Doc 2790      Entered 07/21/21 14:01:03         Page 1 of 14




 1 Jeffrey L. Hartman, Esq.              Michael S. Budwick, Esq. #938777 – Admitted Pro Hac Vice
   Nevada Bar No. 1607                   Solomon B. Genet, Esq. #617911 – Admitted Pro Hac Vice
 2 HARTMAN & HARTMAN                     Gil Ben-Ezra, Esq. #118089 – Admitted Pro Hac Vice
 3 510 W. Plumb Lane, Suite B            Kevin Paule, Esq. #125276 – Admitted Pro Hac Vice
   Reno, NV 89509                        MELAND BUDWICK, P.A.
 4 T: (775) 324-2800                     3200 Southeast Financial Center
   F: (775) 324-1818                     200 South Biscayne Boulevard
 5 notices@bankruptcyreno.com            Miami, Florida 33131
 6                                       T: (305) 358-6363
                                         F: (305) 358-1221
 7                                       mbudwick@melandbudwick.com
                                         sgenet@melandbudwick.com
 8                                       gbenezra@melandbudwick.com
 9                                       kpaule@melandbudwick.com

10 Attorneys for Christina W. Lovato, Chapter 7 Trustee
11
                               UNITED STATES BANKRUPTCY COURT
12                                    DISTRICT OF NEVADA

13   In re                                                Lead Case No.: BK-19-50102-gs
14                                                        (Chapter 7)
     DOUBLE JUMP, INC.
15                                                        Substantively consolidated with:
                Debtor.
16
                                                           19-50130-gs    DC Solar Solutions, Inc.
17                                                         19-50131-gs    DC Solar Distribution, Inc.
      X Affects DC Solar Solutions, Inc.                   19-50135-gs    DC Solar Freedom, Inc.
18    X Affects DC Solar Distribution, Inc.
      X Affects DC Solar Freedom, Inc.                    MOTION FOR ORDER APPROVING
19    X Affects Double Jump, Inc.                         COMPROMISE AND SETTLEMENT
20                                                        AGREEMENT WITH HERITAGE BANK
                                                          OF COMMERCE AND AWARD OF
21
                                                          CONTINGENCY FEE
22
                                                          Hearing Date: September 17, 2021
23                                                        Hearing Time: 9:30 a.m.
24
25           Christina Lovato, the duly appointed and acting trustee (“Trustee”) for the chapter 7 estates

26   of DC Solar Solutions, Inc. (“Solutions”), DC Solar Distribution, Inc. (“Distribution”), DC Solar

27   Freedom, Inc. (“Freedom,” and together with Solutions and Distribution, “DC Solar”) and Double

28   Jump, Inc. (“DJ,” and together with DC Solar, the “DC Solar Estates” or “Debtors”) files this



                                                      1
     Case 19-50102-gs        Doc 2790      Entered 07/21/21 14:01:03         Page 2 of 14




 1   motion to approve the compromise and settlement with Heritage Bank of Commerce (“Heritage
 2   Bank”) pursuant to F.R.B.P. 9014 and 9019 (“Motion”). The Motion is supported by the separately
 3   filed Declaration of Christina Lovato. In addition, as permitted by F.R.E. 201, the Trustee requests
 4   that the Court take judicial notice of the court papers on file in these cases.
 5                                           I.      Background
 6          A. General Background
 7                  Prepetition, DC Solar was engaged in a business related to manufacturing,
 8   marketing, selling, and leasing mobile solar generators.
 9                  However, certain of DC Solar’s insiders, including Jeff Carpoff and Paulette
10   Carpoff (“Carpoffs”), were also perpetrating a Ponzi scheme (“Carpoff Ponzi Scheme”).1
11                  On December 18, 2018, federal law enforcement raided DC Solar’s business
12   locations (“Raid,”) effectively closing down DC Solar’s operations.
13                  In late January and early February 2019, the Debtors filed for chapter 11 relief
14   before this Court, commencing these bankruptcy cases (“Bankruptcy Cases”).
15                  On March 22, 2019, the Court converted the Bankruptcy Cases to cases under
16   chapter 7 and appointed the Trustee as chapter 7 trustee of the Debtors’ estates.2 The Bankruptcy
17   Cases have been substantively consolidated.3
18          B. The Trustee’s Investigation
19                  Following her appointment, the Trustee engaged in a broad investigation including
20   related to DC Solar’s pre-petition activities and relationships with certain financial institutions.
21   The Trustee has devoted significant resources to investigating DC Solar’s pre-petition banking
22   relationship with Heritage Bank.
23                  Beginning in January 2020, the Trustee served multiple Rule 2004 subpoenas on
24   Heritage Bank,4 followed by a series of meet-and-confers and other communications with Heritage
25
26   1
       See generally, e.g., U.S.A. v. Carpoff, Case No. 20-00017 (E.D.Ca.) [ECF No. 10]; Main
27   Bankruptcy Case ECF No. 106-2.
     2
       ECF Nos. 439-40.
28   3
       ECF No 2613.
     4
       ECF Nos. 1597, 1943, 1947.


                                                       2
     Case 19-50102-gs       Doc 2790       Entered 07/21/21 14:01:03        Page 3 of 14




 1   Bank. The Trustee has entered three protective orders governing the confidentiality of documents,
 2   including a category for “Attorney’s Eyes Only.”5
 3                  Heritage Bank produced hundreds of thousands of pages of documents to the
 4   Trustee, in a rolling production. The Trustee reviewed and analyzed those documents. Heritage
 5   Bank designated nearly all (if not all) documents produced as confidential. The Trustee disagrees
 6   with certain of Heritage Bank’s confidential designations and has prepared to litigate the validity
 7   of these designations if necessary.
 8                  The Trustee also reviewed and analyzed other documents (millions of pages)
 9   related to the Carpoff Ponzi Scheme and Heritage Bank that she obtained informally and formally
10   from parties other than Heritage Bank.
11                  After seeking and obtaining this Court’s approval for the implementation of
12   protocols to conduct Rule 2004 examinations remotely due to COVID-19,6 the Trustee examined
13   Heritage Bank through its former senior executive, Keith Wilton.7 Thereafter, the Trustee
14   examined another Heritage Bank senior executive.8 Disagreements arose during the examinations
15   regarding the scope and applicability of certain privileges. The Trustee has prepared to litigate the
16   application of these privileges and to compel responses.
17                  The Trustee also reviewed and analyzed Heritage Bank’s banking and account
18   activity relating not only to DC Solar but also certain non-debtors that maintained accounts at
19   Heritage Bank.
20                  The Trustee also informally interviewed multiple witnesses in connection with DC
21   Solar’s relationship with Heritage Bank.
22                  The Trustee has considered and evaluated the information from her investigation to
23   assess potential claims she may assert against Heritage Bank. Given her role as an after-the-fact
24   fiduciary, the Trustee’s investigatory work was essential.
25
26
27   5
       ECF Nos. 1663, 2032, 2301.
     6
       See e.g., ECF Nos. 1734, 1795 & 1831.
28   7
       ECF No. 2069.
     8
       ECF No. 2280.


                                                      3
     Case 19-50102-gs        Doc 2790       Entered 07/21/21 14:01:03         Page 4 of 14




 1           C. Overview of Pertinent Portions of the Trustee’s Investigation
 2                   Given Heritage Bank’s broad confidentiality designations, the Trustee is restricted
 3   in what she may detail publicly. Nevertheless, the Trustee presents the following non-confidential
 4   information to assist the Court and parties-in-interest in evaluating this Motion.
 5                   Leading up to CY 2015, the Carpoffs primarily maintained their and their affiliates’
 6   depository relationships with First Republic Bank. Those relationships were briefly transitioned to
 7   Fremont Bank and then to Heritage Bank.
 8                   From March 2015 through the third quarter of 2017, certain Carpoff-affiliated
 9   entities (including DC Solar) maintained depository and lending relationships with Heritage Bank.
10   The Trustee asserts that the Carpoffs misused certain aspects of this relationship to perpetrate and
11   further the Carpoff Ponzi Scheme.
12                   In connection with the various affiliated depository and lending relationships,
13   certain former insiders of DC Solar communicated with Heritage Bank regarding DC Solar’s
14   purported business model.
15                   By not later than the summer of 2017, the Trustee believes that Heritage Bank
16   identified certain “red flags” suggesting that the Carpoffs were engaged in wrongdoing. By August
17   2017, Heritage Bank terminated the depository relationship with the Carpoffs and their affiliated
18   entities, resulting in the transition of that relationship to another bank.
19                   Further, based on the Trustee’s investigation: (1) DC Solar had meaningful
20   legitimate operations, and multiple employees (including those who held executive positions,
21   served on the Board, held ownership interests, and had decision-making authority) who were
22   innocent of wrongdoing; (2) Jeff Carpoff and other former DC Solar insider wrongdoers acted
23   adversely to DC Solar when committing wrongdoing; (3) post-FBI raid in December 2018, new
24   corporate governance – including a Chief Restructuring Officer – was instituted for DC Solar; and
25   (4) the FBI raid was precipitated by a DC Solar senior executive who identified and reported Jeff
26   Carpoff’s wrongdoing to federal law enforcement.
27
28




                                                        4
     Case 19-50102-gs       Doc 2790      Entered 07/21/21 14:01:03         Page 5 of 14




 1            D. The Trustee’s Potential Claims, and the Mediation
 2                  The Trustee informed Heritage Bank of her intent to assert certain potential tort
 3   claims against the bank, including negligence and aiding and abetting breach of fiduciary duty.
 4                  The Trustee and Heritage Bank agreed to discuss whether a pre-suit consensual
 5   resolution was feasible. The parties agreed to a formal and confidential mediation facilitated by
 6   (retired) United States Bankruptcy Judge Randall Newsome.9
 7                  Judge Newsome worked with the parties to implement procedures for the exchange
 8   of substantive mediation statements and other materials. Given that the Trustee had not yet sued
 9   Heritage Bank, to promote a meaningful mediation process, the Trustee set forth to Heritage Bank
10   and Judge Newsome her view of the facts, applicable law, and the Trustee’s potential claims.
11   Heritage Bank disagrees with the Trustee’s assertions and instead believes that it has solid defenses
12   to each of the Trustee’s potential claims.
13                  Over the course of several months, the parties undertook to persuasively
14   communicate to one another and Judge Newsome the strengths and weaknesses of the claims and
15   the risk of litigation. As a result, the parties and Judge Newsome engaged in a productive and
16   meaningful dialogue detailing the Trustee’s potential claims and Heritage Bank’s potential
17   defenses.
18                  The mediation session took place on May 11, 2021. While the parties did not reach
19   a resolution that day, they agreed to keep the mediation open and continue to work with Judge
20   Newsome in good faith.
21                  Two days later, on May 13, 2021, the parties agreed to the essential terms of a
22   settlement and proceeded to work on the more fulsome documentation.
23                  Judge Newsome’s experience, expertise, and assistance were essential to this
24   outcome. The Trustee extends her appreciation to Judge Newsome for his time and efforts. The
25   Trustee also extends her appreciation to Heritage Bank and its professionals for their efforts and
26   professionalism throughout the mediation process.
27
28
     9
         https://www.jamsadr.com/newsome/


                                                      5
     Case 19-50102-gs         Doc 2790      Entered 07/21/21 14:01:03        Page 6 of 14




 1             E. The Settlement
 2                    Subject to this Court’s approval, the Trustee and Heritage Bank have reached an
 3   agreement as set forth in the Stipulation of Settlement attached to Trustee Lovato’s supporting
 4   declaration as Exhibit 1 (“Settlement Agreement”). The Trustee believes that the Settlement
 5   Agreement is in the best interests of the Debtors’ estate and should be approved.
 6                    The key aspects of the Settlement Agreement, as more particularly described in the
 7   Settlement Agreement, include the following:
 8            Heritage Bank will pay the Trustee $9,000,000 within ten days of the Effective Date.
 9
              Heritage Bank broadly releases all claims against the Trustee, the Debtors and the Debtors’
10             estate.

11            The Trustee broadly releases all claims against Heritage Bank, and its current and former
               employees, officers, and directors, including the Estate’s direct and derivative claims.
12
13            The Trustee will neither encourage any party to commence, nor cooperate with any party
               that has commenced, litigation against Heritage Bank.
14
15                                        II.    Law and Argument

16                    F.R.B.P. 9019(a) provides in relevant part that "[o]n motion ... and after notice and

17   a hearing, the court may approve a compromise or settlement.”

18                    In the Ninth Circuit, motions to approve a compromise and settlement agreement

19   are reviewed under the four criteria set forth in In re A&C Properties, Inc., 784 F. 2d 1377, 1381

20   (9th Cir. 1986), cert. denied, 479 U.S. 854 (1986). Those criteria are: (1) likelihood of success on

21   merits of the claims in the underlying litigation; (2) the complexity of the litigation involved, and

22   the expense, inconvenience and delay necessarily attending it; (3) the difficulties, if any, to be

23   encountered in the matter of collection; and (4) the paramount interest of the creditors and a proper

24   deference to their reasonable views in the premises.

25                    Compromises are favored under the Bankruptcy Code, and approval of a

26   compromise rests in the sound discretion of the Court.10 The bankruptcy court is afforded wide

27   latitude in approving compromise agreements which it determines to be fair, reasonable, and

28
     10
          Prot. Committee for Ind. Stockholders v. Anderson, 390 U.S. 414, 424 (1968).


                                                        6
     Case 19-50102-gs       Doc 2790      Entered 07/21/21 14:01:03         Page 7 of 14




 1   adequate.11 The court need not conduct an exhaustive investigation into the claim sought to be
 2   compromised.12
 3                  The Trustee, in her informed business judgment, submits that approval of the
 4   Settlement Agreement is in the best interests of the Debtors’ estate.13
 5          A. The Settlement Should Be Approved
 6                  Based upon these principles, the Trustee submits that the Settlement Agreement
 7   falls well above the lowest point of the range of reasonableness and should be approved.
 8                                   Probability of success in litigation
 9                  This is a significant consideration that militates in favor of approval of the
10   Settlement Agreement.
11                  While the Trustee believes her potential claims are meritorious, complex tort
12   litigation of this nature inherently present material risk. Here, Heritage Bank is expected to argue
13   that: (1) Heritage Bank has no duty to investigate or police its depositors’ accounts for wrongdoing;
14   (2) Heritage Bank did not have actual knowledge of the Carpoffs’ or any other party’s wrongdoing;
15   (3) Heritage Bank timely and appropriately terminated the Carpoffs’ banking relationship; and (4)
16   the Trustee’s claims are barred by the application of the in pari delicto equitable defense.14
17                  The Trustee can respond substantively to each of these items, although much is
18   subject to the mediation privilege and confidentiality restrictions.
19                  But as to the final point, the Trustee’s position is that the defense of unclean hands,
20   under California law, is inapplicable for a series of reasons. For example, an explicit requirement
21   for application of the California version of the defense is that the defendant must have suffered
22
23
     11
24      In re Woodson, 839 F.2d 610 (9th Cir. 1988).
     12
        In re Walsh Construction, Inc., 699 F.2d 1325, 1328 (9th Cir. 1982).
25   13
        See In re NII Holdings, Inc., 536 B.R. 61, 100 (Bankr. S.D.N.Y. 2015) (“Although a court may
26   not substitute the debtor’s judgment for its own and instead must undertake its own, independent,
     reasoned analysis of the claims at issue, a court may nonetheless take into account the debtor's
27   business judgment in recommending a settlement as well as the opinions of the debtor and the
     parties to the settlement.”) (citing cases, citation removed).
28   14
        See In re Delano Retail Partners, LLC, 2014 WL 4966476, *5 (Bankr. E.D. Cal. Sept. 29, 2014)
     (“California law treats the in pari delicto doctrine as part of the doctrine of ‘unclean hands.’”).


                                                       7
     Case 19-50102-gs       Doc 2790      Entered 07/21/21 14:01:03         Page 8 of 14




 1   injury by the wrongful conduct.15 Here, that element is lacking. And the Court’s substantial
 2   discretion as to whether to apply the defense under California law is directed, in material part, by
 3   matters of public policy16 which militate against the defense’s application to the Trustee.17 Simply,
 4   this Court should not apply an equitable defense inequitably. Moreover, while the Trustee stands
 5   in the shoes of the debtor “as of the commencement of the case” under 11 U.S.C. §541, by that
 6   time, the Debtor’s new management had ousted former management and assumed control; thus,
 7   the Trustee is freed from the sting of the former insiders’ wrongdoing for purposes of the defense.18
 8   And even before the removal of the Carpoffs, the Raid – which resulted in the collapse of the
 9   Carpoff Ponzi Scheme – was precipitated by the actions of a DC Solar senior executive who
10   learned of wrongdoing and contacted law enforcement as a whistleblower, stopping the Carpoffs’
11   wrongdoing. For these and other reasons, the Trustee believes that the defense of “unclean hands”
12   is inapplicable.
13
14
15
     15
        See e.g., 2 Cal. Affirmative Def. § 45:3 (2d ed.) (“[T]he party seeking to invoke the unclean
16   hands doctrine must have been injured by the alleged wrongful conduct. A defendant who has
     profited from the wrongful conduct cannot invoke the maxim.”) (emphasis added); Fairbairn v.
17
     Fid. Investments Charitable Gift Fund, 2020 WL 999752, *5 (N.D. Cal. Mar. 2, 2020).
     16
18      Musnicki v. Janasi, 2010 WL 367526, *4 (Cal. Ct. App. 2010) (“It is well settled that public
     policy may favor the nonapplication of the [unclean hands] doctrine as well as its application.
19   Whenever an inequitable result would be accomplished by the application of the ‘clean hands'
20   doctrine the courts have not hesitated to reject it.”) (citations omitted).
     17
        See e.g., FDIC v. O'Melveny & Myers, 61 F.3d 17, 19 (9th Cir.1995) (“While a party may itself
21   be denied a right or defense on account of its misdeeds, there is little reason to impose the same
     punishment on a trustee, receiver or similar innocent entity that steps into the party’s shoes
22   pursuant to court order or operation of law.”); Mosier v. Stonefield Josephson, Inc., 2011 WL
23   5075551, *6 (C.D. Cal. Oct. 25, 2011) (“The Court finds persuasive the Receiver’s assertion that
     allowing Stonefield to invoke the defense of [IPD/unclean hands] would frustrate the Court's plan
24   by “diminishing the value of the asset pool held,” thereby hurting innocent third-party creditors,
     while benefitting alleged an alleged wrongdoer.”); In re Agribiotech, Inc., 2005 WL 4122738, *8
25   (D. Nev. Apr. 1, 2005) (“The reasons for applying the equitable defenses in this case no longer
26   exist, with the effect that an equitable defense may allow a wrongdoer to escape at the expense of
     innocent creditors.”).
27   18
        See e.g., Glob. Money Mgmt., L.P. v. McDonnold, 2008 WL 11337623, *9 (S.D. Cal. Feb. 27,
     2008); In re Palm Beach Fin. Partners, 588 B.R. 633, 647 (Bankr. S.D. Fla. 2018) (rejecting the
28   in pari delicto defense, reasoning that removal of pre-petition wrongdoing debtor-management
     “had the same effect as appointment of the receiver”); see also O'Melveny, 61 F.3d at 19.


                                                      8
     Case 19-50102-gs        Doc 2790       Entered 07/21/21 14:01:03      Page 9 of 14




 1                   Heritage Bank does not agree with the Trustee’s factual assertions or her legal
 2   assessment.
 3                   The Trustee acknowledges there is material litigation risk as to the balance of the
 4   defenses expected to be raised by Heritage Bank at summary judgment or at trial.
 5              Complexity of litigation and attendant expense, inconvenience and delay
 6                   This is a significant consideration that militates in favor of approval of the
 7   Settlement Agreement.
 8                   Litigation against Heritage Bank would be legally and factually complex. The
 9   Trustee analyzed a significant amount of decisional law addressing claims against financial
10   institutions in connection with Ponzi and other fraudulent schemes, focusing on California law.
11   Naturally, every fact-situation is different and requires independent analysis and application of
12   unique facts.
13                   Here, the Trustee would seek to plead and prove the breadth of the banking
14   relationship between Heritage Bank and the Carpoffs (and their affiliates) and Heritage Bank’s
15   actions and inactions in connection with those relationships. Further, given the mechanics of the
16   Carpoff Ponzi Scheme, the Trustee would perform an extensive forensic analysis of the account
17   activity, to seek to demonstrate Heritage Bank’s knowledge and involvement. Further, the Trustee
18   would have to plead and then prove the specific knowledge of the different Heritage Bank agents
19   for certain of her potential claims. Moreover, the Trustee would have to plead and prove the facts
20   supporting DC Solar’s damages and (for certain claims) a causal nexus between the wrongdoing
21   and the damages.
22                   There would also be contested and complex legal items. Besides discovery issues,
23   such as the scope and breadth of the SAR (suspicious activity report) privilege which the Trustee
24   expects would be heavily contested and among the most important items for the Trustee to develop
25   the evidence, the Trustee’s prosecution of her potential claims would require (for example) a deep
26   analysis into a bank’s responsibility to its customer (as opposed to a non-customer). The Trustee’s
27   position is that decisional law treats these situations distinctly.
28                   Further, the settlement eliminates significant expense, inconvenience, and delay.




                                                        9
     Case 19-50102-gs       Doc 2790      Entered 07/21/21 14:01:03         Page 10 of 14




 1                  As to “expense,” while the Trustee’s special counsel is compensated on a
 2   contingency fee basis, prosecution of the Trustee’s potential claims against Heritage Bank would
 3   require (at least) two expert consultants / witnesses, who would (among other things) review,
 4   consider, and potentially opine on matters related to: (1) banking standards and practice; (2) the
 5   account activity at Heritage Bank; (3) the Carpoff Ponzi Scheme; and (4) DC Solar’s damages.
 6   Further, the Trustee’s forensic accountants (paid on an hourly basis) performed significant work
 7   assisting the Trustee in understanding banking activity and transactions to aid in evaluating her
 8   potential claims, and that would continue and intensify if the Trustee commenced litigation. And
 9   the Trustee’s general counsel (paid on an hourly basis) is a key part of the team, and his fees would
10   continue post-commencement of litigation.
11                  Heritage Bank would certainly retain its own expert(s), possibly requiring the
12   Trustee to provide a rebuttal expert(s). A litigation of this magnitude would require many
13   depositions and associated travel costs (including for depositions taken in prisons where Zoom or
14   telephonic appearances are typically prohibited). A jury trial would involve significant expense,
15   including for jury consultants.
16                  As a result, the potential expenses to the Estate would be quite substantial. The
17   settlement benefits the estate by avoiding those expenses.
18                  “Inconvenience and delay” are also significant concerns, and approval of the
19   Settlement Agreement addresses these items in a manner favorable to the Estate. For instance, trial
20   might not occur for more than two (or more) years given the complexity of the issues, the number
21   of fact-witnesses and their locations, expert witnesses, confidentiality and privilege disputes, scope
22   of fact discovery (e.g., SAR issues) and dispositive motion practice. And should a jury trial take
23   place, absent consent, that would occur before the U.S. District Court, potentially adding to delays
24   and inconvenience.
25                  The Settlement Agreement addresses these concerns and provides a significant
26   immediate financial benefit to the Estate. The Trustee submits that a pre-suit $9,000,000 recovery
27   is an outstanding result for the estate and creditors.
28




                                                       10
     Case 19-50102-gs       Doc 2790      Entered 07/21/21 14:01:03         Page 11 of 14




 1                                                Collectability
 2                  Collectability does not appear to be an issue with respect to Heritage Bank.
 3                                    Paramount interest of creditors
 4                  This is a significant consideration that militates in favor of approval of the
 5   Settlement Agreement.
 6                  The Settlement Agreement provides a $9,000,000 payment to the Debtors’ estate,
 7   representing a significant recovery, eliminating the risks and delays that accompany litigation
 8   against a financial institution based on tort claims in connection with a Ponzi scheme.
 9                  The Trustee submits that this is an excellent outcome when measured against
10   potential defenses and litigation risks, as well as the associated costs. As a pre-suit resolution, the
11   Trustee is efficiently administering the estates for the benefit of creditors. The settlement enables
12   the Trustee and her professionals to turn to other substantial litigation claims against other third
13   parties in these bankruptcy cases, which is a meaningful consideration given the Trustee expects
14   litigation recoveries to provide the bulk of the recoveries to creditors. This will also enable the
15   Trustee to minimize the ultimate timeline necessary to complete the administration of these
16   consolidated cases.
17                  Furthermore, that the parties’ settlement was reached with the able assistance of
18   Judge Newsome as the mediator / facilitator via an arms-length process, evinces the fairness of the
19   proposed settlement.19
20                  For all the reasons discussed in this motion, approval of the Settlement Agreement
21   is in the paramount interest of creditors.
22
23
24
     19
       See In re Trib. Co., 464 B.R. 126, 155 (Bankr. D. Del.), on rec’d in part, 464 B.R. 208 (Bankr.
25   D. Del. 2011), aff'd sub nom. 587 B.R. 606 (D. Del. 2018), aff'd sub nom. 972 F.3d 228 (3d Cir.
26   2020), and aff'd in part sub nom. 587 B.R. 606 (D. Del. 2018), and aff'd sub nom. 972 F.3d 228
     (3d Cir. 2020) (“[I]n assessing the fairness of proposed settlement, a court may consider the extent
27   that the settlement is truly the product of arms-length bargaining …”); see also Guevoura Fund
     Ltd. v. Sillerman, 2019 WL 6889901, *6 (S.D.N.Y. Dec. 18, 2019) (“The active involvement of
28   experienced and independent mediators in the negotiation of the Settlement is strong evidence of
     the absence of any collusion and further supports the presumption of fairness.”).


                                                       11
     Case 19-50102-gs       Doc 2790         Entered 07/21/21 14:01:03       Page 12 of 14




 1                                    III.     Payment of Contingency Fee
 2                  Meland Budwick, P.A. (“MB”), as special litigation counsel, is to be compensated
 3   on a pure contingency fee basis of 25% of any recovery obtained.20 Here, based on this settlement
 4   agreement and accompanying recovery by the Debtors’ estate, the amount is equal to $2,250,000
 5   (“Contingency Fee”).
 6                  Since MB’s retention in December 2019, the firm has been reimbursed for certain
 7   out-of-pocket costs and has received a 25% contingency fee on certain matters that have been
 8   consensually resolved and approved by the Court once the applicable settlement payment was
 9   made.21 The Trustee seeks allowance of and authority to pay MB the Contingency Fee, at the time
10   the Trustee receives the settlement payment and without further Court Order.
11                  Pursuant to 11 U.S.C. § 330(a), the bankruptcy court reviews the services the
12   professional provided, and decides whether the requested compensation is reasonable. The Trustee
13   submits that the requested Contingency Fee satisfies this standard.22
14                  First, 25% is a materially lower percentage than often charged by commercial
15   contingency counsel.23 Second, the Court pre-approved the contingency fee arrangement after
16   notice to all parties in interest. Third, given the limited assets of the estates when MB was retained,
17   the contingency fee arrangement benefitted the estates by shifting material risk from the estates
18   onto MB which immediately invested enormous resources investigating and pursuing claims for
19
20
21
22   20
        ECF Nos. 1490 and 1502.
     21
23      See generally, docket.
     22
        MB: (1) performed high-quality work; (2) addressed challenging factual and legal questions,
24   including in the investigation-phase; (3) employed significant skill, which was required; (4)
     obtained an excellent and timely result; (5) performed its work efficiently; (6) drew upon a high
25   level of capabilities and experience; and (7) was met with significant opposition by sophisticated
26   counsel.
     23
        See In re Private Asset Grp., Inc., 579 B.R. 534, 544-45 (Bankr. C.D. Cal. 2017) (“Outside of
27   bankruptcy, contingency fees are often 33 percent or, if there is an appeal, 40 percent.”); In re
     Pearlman, 2014 WL 1100223, *3 (Bankr. M.D. Fla. Mar. 20, 2014) (“Resting again on its
28   independent judgment, the Court finds the 35% contingency fee to be reasonable and in line with
     similar non-bankruptcy rates.”).


                                                       12
     Case 19-50102-gs         Doc 2790    Entered 07/21/21 14:01:03         Page 13 of 14




 1   the Estate’s benefit.24 Fourth, the contingency fee arrangement ensures that MB’s compensation is
 2   merit-based and directly tied to performance and results. Fifth, the contingency fee arrangement
 3   applies to an array of Estate claims, and uniform application is in accord with that agreement.
 4   Sixth, MB has performed significant work (including formal and informal discovery) investigating
 5   and pursuing this and other claims in a high-quality and expeditious manner given the complexities
 6   of this Bankruptcy Case and despite the challenges imposed by COVID-19.
 7                  Significantly, MB was charged with considering and investigating claims against
 8   hundreds of potential targets. MB invested substantial resources to vet claims against potential
 9   targets, ultimately recommending to the Trustee which claims are meritorious and which should
10   not be brought. As a result, MB’s efforts included determining the Trustee does not hold claims
11   against those potential targets. The contingency fee agreement does not provide for MB to be
12   compensated for these significant efforts that benefitted the Estate. Rather, these efforts are part of
13   the basket of services MB provides to the Trustee and the Estate.
14                  Finally, MB has provided services to assist in administrative aspects of these cases,
15   including the pursuit of substantive consolidation, review of certain significant claims, and matters
16   related to MSG sales. MB did not seek any compensation for that work, which was substantial and
17   benefitted the estate.
18                                              V. Conclusion
19                  Based upon the foregoing, the Trustee requests an order approving the Settlement
20   Agreement and Contingency Fee and granting such other and further relief as this Court deems
21   just and proper.
22          DATED: July 21, 2021.                   MELAND BUDWICK, P.A.
23                                                  /s/ Michael S. Budwick
                                                    Michael S. Budwick, Esq.
24                                                  Attorneys for Christina Lovato, Trustee
25
26   24
        Fann Contracting, Inc. v. Garman Turner Gordon LLP, 620 B.R. 141, 147 (D. Nev. 2020); see
27   also, generally, In re Smart World Techs., LLC, 423 F.3d 166, 180 (2d Cir. 2005) (“Here, Smart
     World’s counsel was retained on a contingency basis, meaning that Smart World’s pursuit of its
28   adversary claims would have subjected the bankruptcy estate to no risk, while allowing the estate
     to reap any potential award.”).


                                                       13
     Case 19-50102-gs   Doc 2790   Entered 07/21/21 14:01:03    Page 14 of 14




 1                                        HARTMAN & HARTMAN
 2                                        /s/ Jeffrey L. Hartman
 3                                        Jeffrey L. Hartman, Esq.
                                          Attorneys for Christina Lovato, Trustee
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                            14
